Exhibit 10.1

 

AMENDMENT NO. 1

TO

8% CONVERTIBLE NOTE

 

This Amendment No. 1 to the 8% Convertible Promissory Note (this “Amendment”) is
made effective as of June 22, 2016, by MYDX, INC., a Nevada corporation (the
“Company”); and ADAR BAYS, LLC, a Florida limited liability company, or its
assigns (the “Holder”).

 

WHEREAS, the Company and the Holder entered into that certain Securities
Purchase Agreement, dated December 21, 2015, pursuant to which the Company
issued and sold that certain 8% Convertible Note to the Holder in the amount of
One Hundred Ten Thousand and No/100 United States Dollars (US$110,000) (the
“Note”);

 

WHEREAS, as of the date hereof, a total aggregate amount of One Hundred Ten
Thousand and No/100 United States Dollars (US$110,000) of principal plus
applicable interest are outstanding;

 

WHEREAS, the Company intends to redeem the Note by paying 140% of the principal
plus accrued interest, pursuant to Section 4(c) of the Note, according to the
terms of this Amendment;

 

WHEREAS, the parties to this Amendment desire to amend certain terms of the
Note, as set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Defined Terms. Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have meanings ascribed to them in the
Note and those definitions are incorporated by reference into this Amendment.

 

2. Redemption Amount and Payment Schedule. The total redemption amount for the
Note shall be $158,424.44, including principal amount of $110,000, prepayment
penalty of $44,000 and accrued interest of $4,424.44. The parties agree to the
payment schedule as set forth in Exhibit A hereof.

 

3. Conversion. The Holder agrees not to convert the Note unless the Company is
default in the payment of the redemption amount on this Amendment and such
default is not cured within fifteen (15) business days. If the Company is
default in the payment and such default is not cured within 15 business days,
then the amendment shall be deemed null and void and of no further force or
effect. In such event, the allocated payment made by the Company shall apply as
per exhibit A (Payment Schedule.)

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all the
parties reflected hereon as the signatories.

 



 

 

 

5. Third Parties. Except as specifically set forth or referred to herein,
nothing herein express of implied is intended or shall be construed to confer
upon or give to any person other than the parties hereto and their permitted
successors or assigns, any claims, rights, remedies under or by reason of this
Amendment.

 

6. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State and the federal laws of the United States
of America, without regard to the conflict of laws rules thereof.

 

7. No Other Amendment. All other terms and conditions of the Note shall remain
in full force and effect and the Note shall be read and construed as if the
terms of this Amendment were included therein by way of addition or
substitution, as the case may be.

 

[signature page follows]

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

MYDX, INC.         By: /s/ Daniel Yazbeck   Name: Daniel Yazbeck   Title: Chief
Executive Officer         ADAR BAYS, LLC         By: /s/ Samuel Eisenberg  
Name: Samuel Eisenberg   Title: Manager  

 

 3 

 

 

Exhibit A

 

Payment Schedule

 

Date   Payment Amount Date of this Amendment  

$15,842.44 or “10% of the Outstanding Balance.”

 

Note:

*(50% of payment will be applied to reduction of the note towards $5,500 of
principle, $221.22 of interest, and $2,200 of premium. Following this payment,
the principle balance of the Note will be $104,500.

 

*(50% of payment will be applied as a fee for the extension)

 

30 days upon execution of this Amendment  

$75,251.61 (50% of the Outstanding Balance)



 

45 days upon execution of this Amendment

 

Total:

 

 

$75,251.61 (Full Outstanding Balance)

 



$166,345.66 (Total Redemption including 5% Fee Extension)

 

 

 

 



 

 